DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Election/Restriction
Claims 1-5, 7-9, 11 and 21-27 are allowable. The restriction requirement as set forth in the Office action mailed on 11/27/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/27/2019 is fully withdrawn. Claim 4 directed to a different species (Species 2: Figures 5A-5D) is no longer withdrawn from consideration because the claim requires 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Chamberlain on 9/21/2021.
Claim 1 lines 6-7, the limitation “a collapsed insertion configuration” has been changed to “a collapsed configuration”. 

Claim 1 line 9, the limitation “the first side of the expandable balloon” has been changed to “a first side of the expandable balloon”. 

Claim 1 line 10, the limitation “he side access opening” has been changed to “the side access opening”. 

Claim 1 line 20, the limitation “target tissue” has been changed to “the target tissue”. 
Claim 1 line 23, the limitation “the expandable member” has been changed to “the expandable balloon”. 

Claim 1 lines 24-25, the limitation “the side access opening is closed or substantially decreased in size to encapsulate the removed target tissue” has been changed to “the side access opening is closed in order to be configured in encapsulating the removed target tissue”. 

Claim 6 has been canceled. 

Claim 11: The system of claim 1, wherein an intermediate portion of the expandable balloon has a transverse dimension greater than a proximalof the expandable balloon, and the side access opening is located in the intermediate portion.

Claim 21 line 2, the limitation “the axial direction” has been changed to “an axial direction”. 

Claim 22: The system of claim 21, wherein side access opening is positioned at an apex of the arcuate shape.

Claim 24 line 2, the limitation “a lumen of the catheter” has been changed to “the lumen of the catheter”. 

Claim 25: The system of claim 1, further comprising an endoscope insertable into the catheter after the catheter has been inserted into the body lumen. 

Claim 26: The system of claim 1, wherein the side access opening is sized and configured so that when the expandable balloon is in the expanded configuration, tissue protruding through the side access opening into the expanded chamber is accessible by the endoscopic instrument.

Claim 27: The system of claim 1, wherein the side access opening is sized and configured so that when the expandable balloon is in the expanded configuration, the endoscopic instrument is extendable through the side access opening to access tissue disposed outside the expanded chamber.


Allowable Subject Matter
Claims 1-5, 7-9, 11 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein when 
The prior art of record of Crowley (US Patent No. 5,840,031) discloses everything in claim 1 (see Final rejection mailed out on 4/9/2021) including a balloon (55) (Figure 19) having a side access opening (398) (Figures 20-21) but fails to disclose wherein when the expandable balloon is deflated from the expanded configuration to the collapsed configuration the side access opening is closed in order to be configured in encapsulating the removed target tissue from the body lumen via removal of the catheter from the body lumen (claim 1). There is nothing in the reference of Crowley that explicitly discloses if the side access opening (398) is able to close or not when the expandable balloon is deflated from the expanded configuration to the collapsed configuration. 
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771